Greater Bright Light Home Care Servs., Inc. v Jeffries-El (2021 NY Slip Op 06159)





Greater Bright Light Home Care Servs., Inc. v Jeffries-El


2021 NY Slip Op 06159


Decided on November 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
JOSEPH A. ZAYAS, JJ.


2019-10415
 (Index No. 27552/99)

[*1]Greater Bright Light Home Care Services, Inc., et al., plaintiffs, 
vJoseph Jeffries-El, et al., defendants, El Equity Corporation, appellant, HSBC Bank USA, formerly known as Marine Midland Bank, respondent (and other titles).


Cordova & Schwartzman LLP, Garden City, NY (Jonathan B. Schwartzman of counsel), for appellant.
Anthony DiPaolo, P.C., Queens Village, NY, for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant El Equity Corporation appeals from an order of the Supreme Court, Kings County (Larry D. Martin, J.), dated June 13, 2019. The order denied that branch of the motion of the defendant El Equity Corporation which was for summary judgment on the cross claims asserted in its amended answer against the defendant HSBC Bank USA, formerly known as Marine Midland Bank, and granted that branch of the cross motion of the defendant HSBC Bank USA, formerly known as Marine Midland Bank, which was for summary judgment dismissing the cross claims against it asserted in that amended answer.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, and the order is vacated.
In light of our determination on a related appeal (see Greater Bright Light Home Care Servs., Inc. v Jeffries-El, ___ AD3d ___ [Appellate Division Docket No. 2018-00553; decided herewith]), we dismiss the appeal as academic.
HINDS-RADIX, J.P., BRATHWAITE NELSON, IANNACCI and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court